Citation Nr: 0820220	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-36 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in November 
2004 and in June 2005, by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

The veteran's current bilateral hearing loss and tinnitus 
began many years after service and are not shown by the 
medical evidence of record to be related to his military 
service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in 
order to substantiate the claim and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Prior to the initial adjudications of the instant case, the 
RO's December 2003 and May 2005 letters advised the veteran 
of the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal. See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). However, there is no prejudice in issuing a 
final decision herein because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  Thus, 
the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records, as well as his identified 
VA medical treatment records and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the RO 
obtained a medical opinion regarding the etiology of the 
veteran's current bilateral hearing loss and tinnitus.  
Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran submitted a statement in 
support of his claim, dated in November 2005, from a fellow 
Marine without a waiver of RO consideration.  But the Board 
finds that remand for RO consideration of this evidence is 
not required because the statement did not contain pertinent 
evidence: the statement, in essence, reiterated other 
evidence of record.  See 38 C.F.R. § 20.1304(c) (2007) 
(noting that any additional pertinent evidence received by 
the Board that has not already been considered by the RO must 
be referred to the RO for consideration unless there has been 
a waiver of RO consideration).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran is seeking service connection for hearing loss 
and tinnitus.  He attributes these conditions to his 
inservice exposure to acoustical trauma.

Historically, the veteran served on active duty in the Marine 
Corps from January 1970 to December 1972.  This included 
service in the Republic of Vietnam from November 1970 to May 
1971 and from January 1972 to October 1972.  His report of 
separation, Form DD 214, listed his inservice specialty as a 
rifleman.  

The veteran's September 1969 induction examination included 
an audiological evaluation, which revealed pure tone 
thresholds, in decibels, as followed:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-10 (0)
--
-5 (0)
LEFT
0 (15)
-5 (5)
-5 (5)
--
5 (10)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  Although the present examination was conducted after 
November 1, 1967, it was done under the ASA standard as the 
ISO-ANSI standard does not use negative numbers.  In order to 
facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented by the 
figures in parentheses.).  


A treatment report, also dated in September 1969, included an 
audiological evaluation, which revealed pure tone thresholds, 
in decibels, as followed:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
5
0

The veteran's service medical records are complete silent as 
to any complaints of or treatment for hearing loss or 
tinnitus.  His separation examination, performed in December 
1972, noted that his ears were normal.  The report also 
included an audiological evaluation, which revealed pure tone 
thresholds, in decibels, as followed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
5
LEFT
20
20
20
5
15

The veteran filed his claim seeking service connection for 
tinnitus in October 2003, and for hearing loss in March 2005.

A VA audiological examination, performed in August 2005, 
noted the veteran's history of noise exposure as a member of 
a gun crew during his service in the Marine Corps.  He denied 
any civilian noise exposure.  The report noted his complaints 
of constant bilateral humming, which he first noticed when he 
was in the military.  The authorized audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
25
40
LEFT
15
15
25
45
50

Speech audiometry revealed speech recognition ability of  96 
percent in the right ear and of 100 percent in the left ear.  
The report concluded with a diagnosis of moderately severe 
high frequency sensorineural hearing loss with excellent 
speech recognition, bilaterally.  An addendum to this 
examination, dated in October 2005, noted the examiner's 
opinion that it was not as likely as not that the veteran's 
current hearing loss and tinnitus are related to his military 
service.  In rendering this opinion, the VA examiner 
indicated that the veteran's left ear was somewhat worse at 
the time of his separation from the military as compared to 
his entrance physical.  Nevertheless, the examiner indicated 
that his hearing on separation was still within normal 
limits.  The examiner also noted that the veteran's current 
audiometric results revealed better hearing in the low 
frequencies than at the time of his separation in 1972, 
calling into question the accuracy of those results.  The 
examiner noted that recent studies in this field do not 
support the concept of delayed onset noise-induced hearing 
loss.  As for his tinnitus, the examiner noted that there was 
no documented complaints of tinnitus during service or for 
many years thereafter.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The veteran's 
most recent audiological examination, performed in August 
2005, revealed audiometric findings reflective of bilateral 
hearing loss disability as defined by 38 C.F.R. § 3.385.  He 
was not shown to have impaired hearing for VA purposes during 
any point of his military service.  

As noted above, the veteran's service medical records 
revealed no complaints of or treatment for hearing loss or 
tinnitus during his military service.  Moreover, post service 
records failed to document any complaints of or treatment for 
hearing loss or tinnitus for more than thirty years after his 
discharge from the service. This period without complaints or 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims 
herein. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Although tinnitus is capable of lay observation, see Charles 
v. Principi, 16 Vet. App. 360, 374-75 (2002), the Board finds 
that this extended period without complaint or treatment for 
tinnitus, as well as the absence of any tinnitus complaints 
in his service medical records must also be considered.

After reviewing the evidence of record, the VA examiner 
concluded that it was less likely than not that the veteran's 
current hearing loss and tinnitus were related to his 
military service.  Thus, the sole medical opinion concerning 
the etiology of the veteran's current hearing loss and 
tinnitus is negative to the veteran's claims herein.

In support of his claim, the veteran's representative argues 
that service connection is warranted based upon Hensley v. 
Brown, 5 Vet. App. 155, 159-60 (1993), which held that where 
hearing loss is not shown at separation, service connection 
can still be established if medical evidence shows that it is 
actually due to incidents during service.  In this case, 
however, the examiner explicitly compared the hearing acuity 
shown on the veteran's entrance examination to that on his 
separation examination.  Despite these findings, the examiner 
concluded that it was not as likely as not that the veteran's 
current hearing loss and tinnitus were related to his active 
duty service.
  
The veteran's representative also argues that service 
connection is under the 38 U.S.C.A. § 1154(b).  Pursuant to 
38 U.S.C.A. § 1154(b) (West 2002), with respect to combat 
veterans, "[VA] shall accept as sufficient proof of service-
connection . . . satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(2007).

Nevertheless, the United States Court of Appeals for Veterans 
Claims (Court) has further held that 38 U.S.C.A. § 1154(b) 
can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link the 
claimed disorder etiologically to the current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, 13 Vet. App. 9 (1999), the Court affirmed that the 38 
U.S.C.A. § 1154(b) presumption only relates to the question 
of service incurrence, it does not relate to questions of 
whether the veteran has a current disability or whether there 
was a nexus between the inservice event and the current 
disability.  

In this case, the Board does not dispute that the veteran was 
exposed to loud noise during service.  As shown on his report 
of separation, Form DD 214, his inservice specialty was 
rifleman.  He has also submitted a statement from a fellow 
Marine, dated in November 2005, regarding his inservice noise 
exposure.  


Although the veteran contends that his current bilateral 
hearing loss and tinnitus are related to his military 
service, as a layman, his statements can not be considered 
competent evidence on medical causation and, moreover, the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  
Accordingly, the Board is not free to substitute its own 
judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  As the preponderance of the evidence 
is against the claims, the benefit of the doubt doctrine is 
not applicable.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


